NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10128

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00120-JAM

 v.
                                                MEMORANDUM*
MICHAEL MILAY,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Michael Milay appeals the 12-month-and-one-day sentence, and a condition

of supervised release, imposed following his guilty-plea conviction for failure to

register as a sex offender, in violation of 18 U.S.C. § 2250(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      For the first time on appeal, Milay contends that the district court

procedurally erred by failing to consider his non-frivolous sentencing arguments,

and adequately explain the sentence. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that

there is none. The record reflects that the court considered and responded to

Milay’s arguments, and sufficiently explained the below-Guidelines sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover,

notwithstanding the court’s misstatement regarding the length of the aggregate

term, the record is clear that the court intended to impose a sentence of twelve

months and one day for the instant offense and run it consecutively to the seven-

month sentence for Milay’s violation of supervised release.

      Milay also challenges a condition of his supervised release that prohibits him

from communicating or interacting with known convicted felons, absent

permission from his probation officer. He contends that the condition is not

reasonably related to his rehabilitation because some of his family members are

felons and it is beneficial to him to have relationships with those family members.

The district court did not abuse its discretion in imposing this standard condition.

See U.S.S.G. § 5D1.3(c)(8) (2016); United States v. Daniels, 541 F.3d 915, 924

(9th Cir. 2008). The court exempted Milay’s father, the only family member

Milay identified as affected by the condition, and the condition is reasonably


                                          2                                     17-10128
related to the relevant sentencing factors, and involves no greater deprivation of

liberty than is reasonably necessary to achieve the purposes of supervised release.

See 18 U.S.C. § 3583(d); Daniels, 541 F.3d at 924. Contrary to Milay’s argument,

the court was not required to explain further its reasons for imposing the condition.

See Daniels, 541 F.3d at 924.

      AFFIRMED.




                                          3                                   17-10128